DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are are rejected under 35 U.S.C. 102a1 as being anticipated by Iatrou et al. (U.S. Patent Application Publication 20060120586).
U.S. Patent Application Publication 20060120586

    PNG
    media_image1.png
    517
    356
    media_image1.png
    Greyscale

 [0035] As will be appreciated by one skilled in the art, some cardiac CT reconstruction algorithms employ concurrently recorded ECG signals to aid in the reconstruction. However, in accordance with the present technique, cardiac (or other) motion may be derived from the CT projection data itself … extracted data regarding the cardiac cycle may be advantageously utilized to complement or replace an ECG signal, thereby increasing patient comfort and reducing costs.


As per claim 1, Iatrou et al. disclose a method comprising the step(s) of: 
(a) performing a tomographic imaging on an object (68) for acquiring a plurality of projection images at different projection angles, wherein a target of the object moves periodically; 
(b) obtaining a projected position of the target on each of the projection images (70), wherein the projected position is a center of a target zone on each of the projection images (see also para. [0036] - not shown above); 
(c) calculating a parameter value of pixel values in the target zone (72-80) on each of the projection images, and obtaining a curve of a moving cycle of the target according to the parameter values of the projection images (see also para. [0036; 0069-0074] - not shown above); and 
(d) selecting the projection images under the same state in the moving cycle for image reconstruction according to the curve of the moving cycle of the target (see for example claims 18, 48 - not shown above).
As per claim 2, Iatrou et al. disclose a method wherein when the tomographic imaging is performed, a light source and a detector are regularly rotated relative to a first axis for acquiring the projection images at the different projection angles (see for example, Figs. 1& 2, not shown above).
As per claims 3-4, Iatrou et al. disclose a method wherein the step (b) comprises substeps of: (b1) acquiring the projected positions of the target on any two of the plurality of projection images; (b2) according to the projected positions on the two projection images and the corresponding projection angles and cone angles, calculating an actual position of the target, wherein the first axis is perpendicular to a second axis, and the cone angle is an included angle between the second axis and a connecting line of the light source and the target; and (b3) according to the actual position and the corresponding projection angle and cone angle, calculating the projected positions on the rest of the projection images (see for example, Fig. 5, not shown above).
As per claims 5-6, Iatrou et al. disclose a method wherein the step (b) comprises substeps of: (b4) setting a distance range; (b5) acquiring the projected position on any of the projection images, and setting the projected position and a pixel value thereof as a reference point and a reference value respectively; (b6) on another of the projection images with unknown projected positions, setting the projected position of the target having a pixel value closest to the reference value within the distance range from the reference point, and updating the reference point and the reference value by the projected position and the pixel value thereof on the another of the projection images respectively; and (b7) determining whether the projected positions on all the projection images are set, performing the step (c) if the determining result is satisfied, and performing the substep (b6) if the determining result is not satisfied (see for example, paras. [0062-0065]).
As per claim 7, Iatrou et al. disclose a method wherein a number of the projection images is determined according to a required image quality of a tomographic image based on the projection images (see for example, paras. [0064-0065]).
As per claim 8, Iatrou et al. disclose a method wherein in the projection angles, a difference between a first projection angle and a final projection angle is larger than 180 degrees (see for example, para. [0023]).
As per claim 9, Iatrou et al. disclose a method wherein the parameter value is a maximum, a minimum, an average, a median, a summation or a quartile of the pixel values in the target zone (see paras. [0069-0070]).
As per claim 10, Iatrou et al. disclose a method, wherein the curve of the moving cycle of the target is a graph of the parameter value versus time, or a graph of the parameter value versus a serial number of the projection images with different projection angles (see for example, Fig. 6, not shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884